PER CURIAM.
The appellant, plaintiff in the trial court, appeals an adverse summary judgment, contending that there was a material issue of fact to be presented to the jury as to whether or not the appellee negligently operated a motor vehicle under his control.
An examination of the record fails to demonstrate that the appellee acted other than as a reasonable person under the emergency circumstances created by the appellant-driver. Therefore, no error has been made to appear in the entry of the summary judgment. See: Harper v. Mangel, Fla.App.1963, 151 So.2d 346.
Affirmed.